 



Exhibit 10.34
VALIDUS HOLDINGS, LTD.
STOCK OPTION AGREEMENT
          THIS AGREEMENT, dated                           by and between Validus
Holdings, Ltd. (the “Company”), a Bermuda corporation, and
                          (the “Option Holder”).
          WHEREAS, the Option Holder has been designated to participate in the
Validus Holdings, Ltd. 2005 Long Term Incentive Plan (the “Plan”);
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the Company and
the Option Holder agree as follows:
          (a)      Grant. Pursuant to the provisions of the Plan, the terms of
which are incorporated herein by reference, the Company has granted to the
Option Holder the right and option (the “Option”) to purchase                
Shares. The Option was granted on                                (“Date of
Grant”), and such grant is subject to the terms and conditions herein and the
terms and conditions of the Plan. Such Option is not intended to be treated as
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). In the event there is any conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control.
Capitalized terms used herein but not defined shall have the meanings given to
them in the Plan.
          (b)      Purchase Price. The purchase price of the Shares subject to
the Option shall be equal to $           per Share.
          (c)      Term of Option. The Option may be exercised only during the
period commencing on the date it vests and becomes exercisable under paragraphs
(d) and (g) below and continuing until the close of business on the tenth
anniversary of the Date of Grant (the “Option Period”). The Option Holder’s
exercise rights during the Option Period shall be subject to limitations as
hereinafter provided and shall be subject to sooner termination as provided in
paragraph (e) below. At the end of the Option Period or, if earlier, the
termination of the period of exercisability as provided in paragraph (e), below,
the Option shall terminate.
          (d)      Exercisability. Except as otherwise provided in paragraph
(g) below, the Option shall vest and become exercisable in                 equal
annual installments, beginning on                           and continuing on
each of the following                           anniversaries thereof.
          (e)      Termination.
               (i)      (A)   Death in Service. In the event of Termination of
Service of the Option Holder by reason of the Option Holder’s death, the Option
Holder’s estate or other legal representative shall be entitled to exercise the
portion of the Option exercisable at the time of death, if any, determined in
accordance with paragraph (d) above, and such portion of the Option shall
continue to be exercisable by the estate or other legal representative of the
Option Holder during the period ending one (1) year following the date of death
(but not beyond the Option Period).



--------------------------------------------------------------------------------



 



-2-

                    (B)   Death After Service. In the event the Option Holder
dies after his or her Termination of Service at a time when all or a portion of
the Option remains exercisable, the estate or other legal representative of the
Option Holder shall be entitled to exercise the portion of the Option that
remains exercisable during the period the Option Holder would have been eligible
to exercise the Option had the Option Holder not died.
               (ii)      Termination Due to Disability. In the event of
Termination of Service of the Option Holder by reason of the Option Holder’s
Disability (as defined in the employment agreement between the Company or a
Subsidiary and the Option Holder (the “Employment Agreement”)), the Option
Holder shall be entitled to exercise the portion of the Option exercisable at
the time of such Termination of Service, if any, determined in accordance with
paragraph (d) above, and such portion of the Option shall continue to be
exercisable by the Option Holder during the period ending one (1) year following
the date of Termination of Service (but not beyond the Option Period).
               (iii)      Termination for Cause. In the event of Termination of
Service of the Option Holder by the Company or its Subsidiaries for Cause, all
rights of the Option Holder to exercise the Option granted to the Option Holder
shall be forfeited immediately and the Option shall terminate. For purposes of
this Agreement, “Cause” shall have the meaning set forth in the Employment
Agreement.
               (iv)      Termination Not For Cause or For Good Reason.
Notwithstanding any provision of the Employment Agreement to the contrary,
except as provided in Section (g) below, in the event of Termination of Service
of the Option Holder by the Company or its Subsidiaries not for Cause or by the
Option Holder for Good Reason (as defined in the Employment Agreement), the
unvested portion of the Option shall vest on the last vesting date for such
award as set forth in Section (d) above but only if the Option Holder does not
breach the remaining applicable terms of the Employment Agreement, including any
duties owed during any “garden leave” period, and any confidentiality,
noncompetition, nonsolicitation and assignment of inventions covenants that
Option Holder may be a party to with the Company or a Subsidiary, and shall be
exercisable for a 90 day period following such vesting date. In the event of the
Employee’s breach of any of such terms, duties or covenants, any unvested
portion of the Option shall be immediately forfeited by the Option Holder and
become the property of the Company. Any portion of the Option that is vested on
the Date of Termination (as defined in the Employment Agreement) will continue
to be exercisable by the Option Holder for a period ending 90 days following
Date of Termination (but not beyond the end of the Option Period).
               (v)      Resignation Without Good Reason. If the Employment
Period shall be terminated as a result of the Option Holder’s resignation or
leaving of his employment, other than for Good Reason, no portion of the Option
shall vest on or following the date the Option Holder provides Notice of
Termination (as defined in the Employment Agreement) without Good Reason to the
Company (the “Notice Date”), the Option Holder shall be entitled to exercise
only the portion of the Option exercisable on such Notice Date, if any,
determined in accordance with paragraph (d) above, and such portion of the
Option shall continue to be exercisable by the Option Holder for ninety (90)
days following the Notice Date (but not beyond the Option Period).



--------------------------------------------------------------------------------



 



-3-

               (vi)      Forfeiture. That portion of the Option which is
unexercisable immediately following the Option Holder’s Termination of Service
(in the case of clauses (i), (ii) or (iii) above), or following the Notice Date
(in the case of clause (v) above) shall be immediately forfeited to the Company.
          (f)      Exercise of Option. In order to exercise the Option, the
Option Holder shall submit to the Company an instrument in writing specifying
the number of Shares in respect of which the Option is being exercised,
accompanied by payment, in a manner acceptable to the Committee, of the Option
Price of the Shares in respect of which the Option is being exercised. Shares
shall then be issued by the Company; provided, however, that the Company shall
not be obligated to issue any Shares hereunder if the issuance of such Shares
would violate the provisions of any applicable law.
          (g)      Change in Control. Notwithstanding any provision of this
Agreement to the contrary, if, within two years following a Change in Control,
the Option Holder’s employment is terminated by the Company not for Cause or by
the Option Holder for Good Reason, the Option shall become immediately vested
and exercisable in full upon such termination of employment. For purposes of
this Agreement, “Change in Control” shall have the meaning set forth in the
Plan.
          (h)      No Rights of Shareholder; No Rights of Continued Employment.
The Option Holder shall not, by virtue of the Option, be entitled to any rights
of a shareholder of the Company until Shares are issued to the Option Holder.
The grant of the Option shall not confer on the Option Holder any right with
respect to continuance of the Option Holder’s service with the Company nor shall
such grant interfere in any way with the right of the Company to terminate the
Option Holder’s service at any time.
          (i)      Nonassignability. The Option may be assigned or otherwise
transferred only in the following circumstances: (i) by will or the laws of
descent and distribution; (ii) by valid beneficiary designation taking effect at
death made in accordance with procedures established by the Committee; or
(iii) by the Option Holder to members of the Option Holder’s “immediate family,”
to a trust established for the exclusive benefit of solely one or more members
of the Option Holder’s “immediate family” and/or the Option Holder, or to a
partnership, limited liability company or other entity under which the only
partners, members or equity holders are one or more members of the Option
Holder’s “immediate family” and/or the Option Holder. Any Option held by the
transferee will continue to be subject to the same terms and conditions that
were applicable to the Option immediately prior to the transfer, except that the
Option will be transferable by the transferee only by will or the laws of
descent and distribution. For purposes hereof, “immediate family” means the
Option Holder’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brothers and sisters), nieces,
nephews, in-laws, and relationships arising because of legal adoption.
          (j)      Restrictions on Transfer of Shares. Neither the Shares nor
any interest in them may be sold, assigned, pledged, hypothecated, encumbered or
in any other manner transferred or disposed of, in whole or in part, except in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or other applicable laws or regulations and the terms and
conditions hereof.



--------------------------------------------------------------------------------



 



-4-

          (k)      Forfeiture Upon Breach of Certain Other Agreements. The
Option Holder’s breach of any noncompete, nondisclosure, nonsolicitation,
assignment of inventions, or other intellectual property agreement that he may
be a party to with the Company or a Subsidiary, in addition to whatever other
equitable relief or monetary damages that the Company or a Subsidiary may be
entitled to, shall result in automatic rescission, forfeiture, cancellation, and
return of any Options and Shares (whether or not otherwise vested) held by
Option Holder, and all profits, proceeds, gains, or other consideration received
through the sale or other transfer of the Options or Shares shall be promptly
returned and repaid to the Company.
          (l)      Withholding. The Option Holder agrees to make appropriate
arrangements with the Company for satisfaction of any applicable tax withholding
requirements, or similar requirements, arising out of this Agreement.
          (m)      References. References herein to rights and obligations of
the Option Holder shall apply where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.
          (n)      Notice. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process given notice of:
If to the Company:
Validus Holdings, Ltd.
19 Par-La-Ville Road
Hamilton HM11 Bermuda
Attention: Chief Financial Officer
If to the Option Holder:
At the Option Holder’s most recent
address shown on the Company’s
corporate records, or at any other
address which the Option Holder may
specify in a notice to the Company
delivered in the manner set forth herein.
               (o)      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Bermuda, without giving effect to
principles of conflict of laws.
               (p)      Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be regarded for all purposes as an original
constituting but one and the same instrument.



--------------------------------------------------------------------------------



 



-5-

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

            VALIDUS HOLDINGS, LTD.
      By:           Name:           Title:                                      
   

 